Citation Nr: 1550559	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  15-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lip scar has been raised by the record in a June 2012 statement and the Veteran's March 2015 substantive appeal (VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Also, the issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record.  This issue has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.  See Id.


FINDING OF FACT

The Veteran does not have a current dental disability for compensation purposes.



CONCLUSION OF LAW

The Veteran does not have a current dental disability for compensation purposes that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2014, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a dental disability for compensation purposes.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2014 letter.  Thus, the duty to notify is met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained some of the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for a dental disability.

The evidence reflects that some of the Veteran's service treatment records may be unavailable.  Specifically, the AOJ issued a formal finding in April 2013 that service treatment records dated in the summer of 1951 aboard the hospital ship USS Repose and treatment records dated in October 1954 from the Oak Knoll Hospital in Oakland, California were unavailable.

Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA has asked the Veteran for copies of any records in his possession.  Thus, the Board finds that any further efforts to obtain additional service treatment records would be futile.  38 C.F.R. § 3.159(c)(2).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

The Veteran has not been afforded a VA examination for his claimed dental disability and an opinion as to the etiology of any such disability has not otherwise been obtained.  As discussed below, there is no evidence that the Veteran has been diagnosed as having any current dental disability for VA compensation purposes at any time during the claim period and there is no evidence of any current dental symptoms which may be related to service.  The Veteran has not reported, and the evidence does not reflect, a continuity of symptomatology with respect to his claimed dental disability.  Also, there is no medical evidence that any current dental disability may be related to service and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Hence, a VA examination or opinion for the claimed dental disability is not necessary.  See McLendon, 20 Vet. App. at 83.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  But cf. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013)(when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In the present case, the Veteran claims that he has a current dental disability related to a dental injury that he incurred in service.  Specifically, he has reported that he was assisting in the launch of a device used in mine sweeping and that the end of the launching boom struck him in the mouth and knocked out his front tooth (tooth #9).  He was fitted with a bridge/plate to replace the tooth.
There is evidence that the Veteran was exposed to incoming enemy fire in service. Thus, the evidence reflects that he may have been engaged in combat while in service.  An in-service dental injury, such as that described by the Veteran, could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected. Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the current disability element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

Service treatment records include dental records dated from January 1951 to December 1953 which reveal that the Veteran experienced various dental problems in service, including tooth loss (e.g., #9), a class II malocclusion, and an impacted tooth (#17).  A partial denture was inserted in July 1952 to replace tooth #9. Conceding the fact that the Veteran had dental problems in service (including the loss of tooth #9) and assuming, without deciding, that he engaged in combat during service, the claim of service connection for a dental disability for compensation purposes must nevertheless be denied because the evidence dated since his claim was received in October 2013 reflects that he does not have any current dental disability for VA compensation purposes.
Service connection for compensation purposes is available for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150.

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

While the Veteran is competent to report current dental symptoms and the Board has no legitimate basis to challenge the credibility of his contentions, he has not reported and his post-service treatment records do not indicate the presence of or treatment for any of the dental disabilities specified in 38 C.F.R. § 4.150 at any time during the claim period or immediately prior to filing the claim.  Replaceable missing teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  As noted above, the claim of service connection for a dental disability for treatment purposes only has not yet been adjudicated and is being referred to the AOJ for appropriate action.  Thus, the evidence is against a finding of any current dental disability due to service for which compensation may be paid.

In sum, although a diagnosis is not always necessary to establish service connection, there is no adequate evidence of a post-service dental disability for VA compensation purposes at any time during the claim period.  Thus, the weight of the evidence is against a finding of a current disability and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran in this instance and the claim of service connection for a dental disability for compensation purposes must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.
ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


